--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.9
 
EXECUTION VERSION
 
TRUNITY HOLDINGS, INC.


SUBSCRIPTION AGREEMENT


This Subscription Agreement (“Agreement”) is entered into as of the 28 day of
May, 2013, by and between Trunity Holdings, Inc., a Delaware corporation (the
“Company”), and the undersigned investor (“Investor”).


RECITALS:


A.            Investor wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, (i) that aggregate number of
shares of the common stock, par value $0.0001 per share of the Company (the
“Common Stock”), set forth opposite Investor’s name on its signature page hereto
(the “Shares”) and (ii) warrants, in substantially the form attached hereto as
Exhibit A (the “Warrants”), to acquire that number of shares of Common Stock (as
exercised, collectively, the “Warrant Shares”) set forth opposite Investor’s
name on signature page hereto. The number of Warrants shall be equal to the
number of Shares purchased hereunder.


B.            As of the Closing under this Agreement, the parties hereto (and
thereto, as applicable) shall enter into a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit B (the “Registration Rights
Agreement”), pursuant to which the Company has agreed to provide certain
registration rights with respect to the Shares and the Warrant Shares under the
1933 Act and the rules and regulations promulgated thereunder, and applicable
state securities laws.


C.            As of the Closing under this Agreement, the parties hereto (and
thereto, as applicable) are executing and delivering (i) an investor rights
agreement, substantially in the form attached hereto as Exhibit C (the “Investor
Agreement”), pursuant to which the Company has agreed to provide certain
purchase rights with respect to the Shares and the Warrant Shares, (ii) a voting
agreement, substantially in the form attached hereto as Exhibit D (the “Voting
Agreement”), pursuant to which the Investor shall designate one member of the
Company’s board of directors and (iii) an escrow agreement, substantially in the
form attached as Exhibit E (the “Escrow Agreement”).


D.            The Shares, the Warrants and the Warrant Shares, collectively are
referred to herein as the “Securities”.


NOW, THEREFORE, the Company and Investor hereby agree as follows:


1.             Definitions. In addition to those terms defined above and
elsewhere in this Subscription Agreement, for the purposes of this Subscription
Agreement, the following terms shall have the meanings set forth below:


“Bylaws” means the Company’s bylaws, as amended.


“Certificate of Incorporation” means the certificate of incorporation filed by
the Company with the Secretary of State of the State of Delaware as in effect as
of the date hereof.


“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the Securities Act) of the Company, after due inquiry.


“Escrow Agent” means Carlton Fields P.A , the escrow agent under the Escrow
Agreement.


 
 

--------------------------------------------------------------------------------

 
 
“Exchange Act” means the Securities Exchange Act of 1934.


“Intellectual Property” means all of the following: (a) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (b) trademarks, service marks, trade dress,
trade names, corporate names, logos, slogans and Internet domain names, together
with all goodwill associated with each of the foregoing; (c) copyrights and
copyrightable works; (d) registrations, applications and renewals for any of the
foregoing; and (v) proprietary computer software (including but not limited to
data, data bases and documentation).


“Material Adverse Effect” means a material adverse effect on (a) the assets,
liabilities, results of operations, condition (financial or otherwise), or
business of the Company and its Subsidiaries taken as a whole, (b) the legality,
validity, enforceability or binding effect of the this Subscription Agreement or
(c) the ability of the Company to perform its obligations under this
Subscription Agreement.


“Material Contract” means any contract, instrument or other agreement to which
the Company or any Subsidiary is a party or by which it is bound which has been
or is required to be filed as an exhibit to the SEC Filings pursuant to
Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.


“OTCBB” means the United States quotation medium for subscribing members
referred to as the over-the-counter bulletin board used for many
over-the-counter equity securities that are not listed on the NASDAQ or a
national stock exchange and regulated by Financial Industry Regulatory
Authority, Inc., Over the Counter Bulletin Board.


“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.


“SEC” means the U.S. Securities and Exchange Commission.


“Securities Act” means the Securities Exchange Act of 1933, as amended.
 
“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.


“Transaction Documents” means this Agreement and each of the Registration Rights
Agreement, Investor Agreement, Voting Agreement, Escrow Agreement and all other
documents and instruments required to effectuate the transactions contemplated
by this Agreement.


2.
Subscription.



2.1           Amount. Subject to the satisfaction (or waiver) of the conditions
set forth in Sections 7 and 8 below, the Company shall issue and sell to
Investor, and Investor agrees to purchase from the Company on the Closing Date
(as defined below), the number of Shares, as is set forth opposite Investor’s
name on the signature page to this Agreement, along with the Warrants to acquire
up to that number of Warrant Shares as is set forth opposite Investor’s name on
the signature page to this Agreement.


2.2           Closing. The closing (the “Closing”) of the purchase of the Shares
and the Warrants by Investor shall occur at the offices of Carlton Fields, P.A.,
Miami Tower, 100 SE Second Street, Suite 4200, Miami, FL 33131. The date and
time of the Closing (the “Closing Date”) shall be 10:00 a.m., New York City
Time, on May ___, 2013, or such later date as is mutually agreed to by the
Company and Investor; provided, however, that multiple Closings shall be held if
necessary to satisfy the conditions of the Escrow Agreement and the date of the
Closing(s) shall be automatically extended from time to time for so long as any
of the conditions set forth in Sections 7 and 8 below are not satisfied or
waived, subject, however, to the provisions of Article 9).


 
- 2 -

--------------------------------------------------------------------------------

 
 
2.3           Purchase Price. The purchase price for Investor of the Shares and
related Warrants to be purchased by Investor at the Closing shall be the amount
set forth opposite Investor’s name on the signature page to this Agreement (less
any applicable fees and disbursements, the “Purchase Price”). The purchase price
for the Shares is $0.40 per Share and the Warrant exercise price is $1.00 per
Share.


2.4           Form and Manner of Payment.


 (a)           On the date hereof, Investor shall pay the Purchase Price to the
Escrow Agent for the Shares and the Warrants to be issued and sold to Investor
at the Closing, by wire transfer of immediately available funds in accordance
with the Escrow Agent’s written wire instructions.


 (b)           On the Closing Date, (i) the Company shall irrevocably instruct
the transfer agent for the Common Stock to deliver to Investor one or more stock
certificates, free and clear of all restrictive and other legends (except as
expressly provided in Section 4.4 hereof), evidencing the number of Shares
Investor is purchasing as is set forth opposite Investor’s name on the signature
page to this Agreement via Deposit Withdrawal Agent Commission system (“DWAC”)
delivery prior to the release of the federal funds wire to the Company for
payment of such Shares, (ii) the Company shall issue to Investor a Warrant
pursuant to which Investor shall have the right to acquire such number of
Warrant Shares as is set forth opposite Investor’s name on the signature page to
this Agreement, duly executed on behalf of the Company and registered in the
name of Investor and (iii) the Company and Investor shall jointly instruct the
Escrow Agent in writing to disburse the Purchase Price to an account designated
by the Company.


3.
Representations and Warranties of the Company. The Company hereby represents and
warrants to Investor that:



3.1           Organization, Good Standing and Qualification. Each of the Company
and its Subsidiaries is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
corporate power and authority to carry on its business as now conducted and to
own or lease its properties. Each of the Company and its Subsidiaries is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which the conduct of its business or its ownership or
leasing of property makes such qualification or leasing necessary unless the
failure to so qualify has not had and could not reasonably be expected to have a
Material Adverse Effect.


3.2           Authorization. The Company has the corporate power and authority
to enter into this Subscription Agreement and has taken all requisite action
through its officers, directors and shareholders necessary for (a) the
authorization, execution and delivery of the Subscription Agreement, (b) the
authorization of the performance of all obligations of the Company hereunder,
and (c) the authorization, issuance (or reservation for issuance) and delivery
of the Shares upon receipt of the Purchase Price. This Subscription Agreement
constitutes the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally and
to general equitable principles.


 
- 3 -

--------------------------------------------------------------------------------

 
 
3.3           Capitalization.


 (a)           The Company has duly and validly authorized capital stock as set
forth in the Certificate of Incorporation. All of the issued and outstanding
shares of the Company’s capital stock have been duly authorized and validly
issued and are fully paid, nonassessable and free of pre-emptive rights and were
issued in full compliance with applicable state and federal securities law and
any rights of third parties. All of the issued and outstanding shares of capital
stock of each Subsidiary have been duly authorized and validly issued and are
fully paid, nonassessable and free of pre-emptive rights, were issued in full
compliance with applicable state and federal securities law and any rights of
third parties and are owned by the Company, beneficially and of record, subject
to no lien, encumbrance or other adverse claim. No Person is entitled to
pre-emptive or similar statutory or contractual rights with respect to any
securities of the Company. Other than the Warrants and except as set forth in
the 10-K (as defined in Section 3.6 below), there are no outstanding warrants,
options, convertible securities or other rights, agreements or arrangements of
any character under which the Company or any of its Subsidiaries is or may be
obligated to issue any equity securities of any kind and except as contemplated
by this Subscription Agreement, neither the Company nor any of its Subsidiaries
is currently in negotiations for the issuance of any equity securities of any
kind. Except for the Voting Agreement and Investor Agreement, there are no
voting agreements, buy-sell agreements, option or right of first purchase
agreements or other agreements of any kind among the Company and any of the
security holders of the Company relating to the securities of the Company held
by them. Except as required under the Registration Rights Agreement, no Person
has the right to require the Company to register any securities of the Company
under the Securities Act, whether on a demand basis or in connection with the
registration of securities of the Company for its own account or for the account
of any other Person.


 (b)           The issuance and sale of the Shares hereunder will not obligate
the Company to issue shares of Common Stock or other securities to any other
Person (other than Investor) and will not result in the adjustment of the
exercise, conversion, exchange or reset price of any outstanding security.


 (c)           The Company does not have outstanding shareholder purchase rights
or “poison pill” or any similar arrangement in effect giving any Person the
right to purchase any equity interest in the Company upon the occurrence of
certain events.


3.4           Valid Issuance. Upon the issuance of the Shares in accordance with
Section 2.4, the Shares will be validly issued, fully paid and nonassessable,
and shall be free and clear of all encumbrances and restrictions, except for
restrictions imposed by applicable securities laws.


3.5           Consents. The execution, delivery and performance by the Company
of the Subscription Agreement and the offer, issuance and sale of the Shares
require no consent of, action by or in respect of, or filing with, any Person,
governmental body, agency, or official other than filings that have been made
pursuant to applicable state securities laws and post-sale filings pursuant to
applicable state and federal securities laws which the Company undertakes to
file within the applicable time periods.


3.6           Delivery of SEC Filings; Business. The Company has made available
to Investor through the EDGAR system, true and complete copies of the Company’s
most recent Annual Report on Form 10-K for the fiscal year ended December 31,
2012 (as amended prior to the date of this Subscription Agreement, the “10-K”),
and all other reports filed by the Company pursuant to Sections 13(a), 13(e), 14
and 15(d) of the Exchange Act since the filing of the 10-K and during the twelve
(12) months preceding the date of this Subscription Agreement(collectively, the
“SEC Filings”) , of which all such SEC Filings have been timely filed (including
any extensions permitted under SEC rules and regulations). The SEC Filings are
the only filings required of the Company pursuant to the Exchange Act for such
period. The Company and its Subsidiaries are engaged in all material respects
only in the business described in the SEC Filings and the SEC Filings contain a
complete and accurate description in all material respects of the business of
the Company and its Subsidiaries, taken as a whole.


 
- 4 -

--------------------------------------------------------------------------------

 
 
3.7           Use of Proceeds. The net proceeds of the sale of the Shares
hereunder shall be used by the Company for working capital and general corporate
purposes, included but not limited to, funding and supporting the Ukraine
project and other global initiatives of the Company.


3.8           No Material Adverse Change. Since January 1, 2012, except as set
forth in the 10-K, there has not been:


 (a)           any change in the consolidated assets, liabilities, financial
condition or operating results of the Company from that reflected in the
financial statements included in the 10-K, except for changes in the ordinary
course of business which have not had and could not reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate;


 (b)           any declaration or payment of any dividend, or any authorization
or payment of any distribution, on any of the capital stock of the Company, or
any redemption or repurchase of any securities of the Company;
 
 (c)           any material damage, destruction or loss, whether or not covered
by insurance to any assets or properties of the Company or its Subsidiaries;


 (d)           any waiver, not in the ordinary course of business, by the
Company or any Subsidiary of a material right or of a material debt owed to it;


 (e)           any satisfaction or discharge of any lien, claim or encumbrance
or payment of any obligation by the Company or a Subsidiary, except in the
ordinary course of business and which is not material to the assets, properties,
financial condition, operating results or business of the Company and its
Subsidiaries taken as a whole (as such business is presently conducted and as it
is proposed to be conducted);


 (f)           any change or amendment to the Certificate, material change to
any Material Contract or arrangement by which the Company or any Subsidiary is
bound or to which any of their respective assets or properties is subject;


 (g)           any material labor difficulties or labor union organizing
activities with respect to employees of the Company or any Subsidiary;


 (h)           any material transaction entered into by the Company or a
Subsidiary other than in the ordinary course of business;


 (i)           the loss of the services of any key employee, or material change
in the composition or duties of the senior management of the Company or any
Subsidiary;


 (j)           the loss or, to the Company’s Knowledge, threatened loss of any
customer which has had or could reasonably be expected to have a Material
Adverse Effect; or


 (k)           any other event or condition of any character that has had or
could reasonably be expected to have a Material Adverse Effect.


 
- 5 -

--------------------------------------------------------------------------------

 
 
3.9           SEC Filings; S-3 Eligibility.


 (a)           At the time of filing thereof, each of the SEC Filings complied
as to form in all material respects with the requirements of the Exchange Act
and did not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.


 (b)           Each registration statement and any amendment thereto filed by
the Company for the past three (3) years pursuant to the Securities Act and the
rules and regulations thereunder, as of the date such statement or amendment
became effective, complied as to form in all material respects with the
Securities Act and did not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements made therein not misleading; and each prospectus
filed pursuant to Rule 424(b) under the Securities Act, as of its issue date and
as of the closing of any sale of securities pursuant thereto did not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.


3.10           No Conflict, Breach, Violation or Default. The execution,
delivery and performance of the Subscription Agreement by the Company and the
issuance and sale of the Shares will not (a) conflict with or result in a breach
or violation of (i) any of the terms and provisions of, or constitute a default
under the Certificate of Incorporation or the Bylaws (true and complete copies
of which have been made available to Investor through the EDGAR system), or
(ii) any statute, rule, regulation or order of any governmental agency or body
or any court, domestic or foreign, having jurisdiction over the Company, any
Subsidiary or any of their respective assets or properties, or (b) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, result in the creation of any lien,
encumbrance or other adverse claim upon any of the properties or assets of the
Company or any Subsidiary or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any Material Contract, except in the case of clauses (a)(i) and
(b) above, such as could not reasonably be expected to have a Material Adverse
Effect, individually or in the aggregate.


3.11           Tax Matters. The Company and each Subsidiary has prepared and
filed (or filed applicable extensions therefore) all tax returns required to
have been filed by the Company or such Subsidiary with all appropriate
governmental agencies and paid all taxes shown thereon or otherwise owed by it,
other than any such taxes which the Company or any Subsidiary are contesting in
good faith and for which adequate reserves have been provided and reflected in
the Company’s financial statements included in its SEC Filings. The charges,
accruals and reserves on the books of the Company in respect of taxes for all
fiscal periods are adequate in all material respects, and there are no material
unpaid assessments against the Company or any Subsidiary nor, to the Company’s
Knowledge, any basis for the assessment of any additional taxes, penalties or
interest for any fiscal period or audits by any federal, state or local taxing
authority except for any assessment which is not material to the Company and its
Subsidiaries, taken as a whole. All taxes and other assessments and levies that
the Company or any Subsidiary is required to withhold or to collect for payment
have been duly withheld and collected and paid to the proper governmental entity
or third party when due, other than any such taxes which the Company or any
Subsidiary are contesting in good faith and for which adequate reserves have
been provided and reflected in the Company’s financial statements included in
its SEC Filings. There are no tax liens or claims pending or, to the Company’s
Knowledge, threatened in writing against the Company or any Subsidiary or any of
their respective assets or property. There are no outstanding tax sharing
agreements or other such arrangements between the Company and any Subsidiary or
other corporation or entity.


 
- 6 -

--------------------------------------------------------------------------------

 
 
3.12           Title to Properties. The Company and each Subsidiary has good and
marketable title to all real properties and all other properties and assets
(excluding Intellectual Property assets which are the subject of Section 3.15 )
owned by it, in each case free from liens, encumbrances and defects that would
materially affect the value thereof or materially interfere with the use made or
currently planned to be made thereof by them; the Company and each Subsidiary
holds any leased real or personal property under valid and enforceable leases
with no exceptions that would materially interfere with the use made or
currently planned to be made thereof by them.


3.13           Certificates, Authorities and Permits. The Company and each
Subsidiary possess adequate certificates, authorities or permits issued by
appropriate governmental agencies or bodies necessary to conduct the business
now operated by it, except to the extent failure to possess such certificates,
authorities or permits could not reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate, and neither the Company nor
any Subsidiary has received any notice of proceedings relating to the revocation
or modification of any such certificate, authority or permit that, if determined
adversely to the Company or such Subsidiary, could reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate.


3.14           Labor Matters.


   (a)           The Company is not a party to or bound by any collective
bargaining agreements or other agreements with labor organizations.


   (b)           The Company has not violated in any material respect any laws,
regulations, orders or contract terms, affecting the collective bargaining
rights of employees, labor organizations or any laws, regulations or orders
affecting employment discrimination, equal opportunity employment, or employees’
health, safety, welfare, wages and hours.


   (c)            (i) There are no labor disputes existing, or to the Company’s
Knowledge, threatened, involving strikes, slow-downs, work stoppages, job
actions, disputes, lockouts or any other disruptions of or by the Company’s
employees, (ii) there are no unfair labor practices or petitions for election
pending or, to the Company’s Knowledge, threatened before the National Labor
Relations Board or any other federal, state or local labor commission relating
to the Company’s employees, (iii) no demand for recognition or certification
heretofore made by any labor organization or group of employees is pending with
respect to the Company and (iv) to the Company’s Knowledge, the Company enjoys
good labor and employee relations with its employees and labor organizations.


   (d)           The Company is, and at all times has been, in compliance with
all applicable laws respecting employment (including laws relating to
classification of employees and independent contractors) and employment
practices, terms and conditions of employment, wages and hours, and immigration
and naturalization, except where the failure to so comply could not reasonably
be expected to have a Material Adverse Effect, individually or in the aggregate.
There are no claims pending against the Company before the Equal Employment
Opportunity Commission or any other administrative body or in any court
asserting any violation of Title VII of the Civil Rights Act of 1964, the Age
Discrimination Act of 1967, 42 U.S.C. §§ 1981 or 1983 or any other federal,
state or local law, statute or ordinance barring discrimination in employment.


   (e)           To the Company’s Knowledge, the Company has no liability for
the improper classification by the Company of its employees as independent
contractors or leased employees prior to the Closing Date.


 
- 7 -

--------------------------------------------------------------------------------

 
 
3.15           Intellectual Property. The Company and the Subsidiaries own, or
have obtained valid and enforceable licenses for, or other rights to use, the
Intellectual Property necessary for the conduct of the business of the Company
and the Subsidiaries as currently conducted and as described in the SEC Filings,
except where the failure to own, license or have such rights could not
reasonably be expected to result in a Material Adverse Effect, individually or
in the aggregate. To the Company’s Knowledge, there are no third parties who
have or will be able to establish rights to any Intellectual Property, except
for the ownership rights of the owners of the Intellectual Property which is
licensed to the Company or where such rights could not reasonably be expected to
result in a Material Adverse Effect, individually or in the aggregate. There is
no pending or, to the Company’s Knowledge, threat of any, action, suit,
proceeding or claim by others challenging the Company’s or any Subsidiary’s
rights in or to, or the validity, enforceability, or scope of, any Intellectual
Property owned by or licensed to the Company or any Subsidiary or claiming that
the use of any Intellectual Property by the Company or any Subsidiary in their
respective businesses as currently conducted infringes, violates or otherwise
conflicts with the intellectual property rights of any third party. To the
Company’s Knowledge, the use by the Company or any Subsidiary of any
Intellectual Property by the Company or any Subsidiary in their respective
businesses as currently conducted does not infringe, violate or otherwise
conflict with the intellectual property rights of any third party.


3.16           Environmental Matters. To the Company’s Knowledge, neither the
Company nor any Subsidiary is in violation of any statute, rule, regulation,
decision or order of any governmental agency or body or any court, domestic or
foreign, relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), owns or operates any real property contaminated with any substance that
is subject to any Environmental Laws, is liable for any off-site disposal or
contamination pursuant to any Environmental Laws, or is subject to any claim
relating to any Environmental Laws, which violation, contamination, liability or
claim has had or could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate; and there is no pending or, to the Company’s
Knowledge, threatened investigation that might lead to such a claim.


3.17           Litigation. Except as set forth in the 10-K, (a) there are no
pending actions, suits or proceedings against or affecting the Company, its
Subsidiaries or any of its or their properties; and to the Company’s Knowledge,
no such actions, suits or proceedings are threatened, or (b) any such
proceeding, if resolved adversely to the Company or any Subsidiary, could not
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate. Except as set forth in the 10-K, neither the Company nor any
Subsidiary, nor any director or officer thereof, is or since January 1, 2008 has
been the subject of any action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary duty.
There has not been, and to the Company’s Knowledge, there is not pending or
contemplated, any investigation by the SEC involving the Company or any current
or former director or officer of the Company. The SEC has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company or any Subsidiary under the Securities Act or the Exchange
Act.


3.18           Financial Statements. The financial statements included in each
SEC Filing comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing (or to the extent corrected by a subsequent
restatement) and present fairly, in all material respects, the consolidated
financial position of the Company as of the dates shown and its consolidated
results of operations and cash flows for the periods shown, and such financial
statements have been prepared in conformity with United States generally
accepted accounting principles applied on a consistent basis (“GAAP”) (except as
may be disclosed therein or in the notes thereto, and, in the case of quarterly
financial statements, as permitted by Form 10-Q under the Exchange Act). Neither
the Company nor any of its Subsidiaries has incurred any liabilities, contingent
or otherwise, except those incurred in the ordinary course of business,
consistent (as to amount and nature) with past practices since the date of such
financial statements, none of which, individually or in the aggregate, have had
or could reasonably be expected to have a Material Adverse Effect.


 
- 8 -

--------------------------------------------------------------------------------

 
 
3.19           Insurance Coverage. The Company and each Subsidiary maintains in
full force and effect insurance coverage that is customary for comparably
situated companies for the business being conducted and properties owned or
leased by the Company and each Subsidiary.


3.20           Compliance with OTCBB Continued Listing Requirements. The Company
is in compliance with applicable OTCBB continued listing requirements. There are
no proceedings pending or, to the Company’s Knowledge, threatened against the
Company relating to the continued listing of the Common Stock on OCTBB. The
Company has not received any currently pending notice of the delisting of the
Common Stock from the OTCBB.


3.21           Brokers and Finders. Except for ACGM, Inc., no Person will have,
as a result of the transactions contemplated by the Subscription Agreement, any
valid right, interest or claim against or upon the Company or any Subsidiary for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Company.


3.22           No Directed Selling Efforts or General Solicitation. Neither the
Company nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Rule 506 of
Regulation D (“Regulation D”)) in connection with the offer or sale of any of
the Shares.


3.23           Questionable Payments. Neither the Company nor any of its
Subsidiaries nor, to the Company’s Knowledge, any of their respective current or
former shareholders, directors, officers, employees, agents or other Persons
acting on behalf of the Company or any Subsidiary, has on behalf of the Company
or any Subsidiary or in connection with their respective businesses: (a) used
any corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any Subsidiary; or (e) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature.


3.24           Transactions with Affiliates. Except as set forth in the 10-K,
none of the officers or directors of the Company and, to the Company’s
Knowledge, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than as holders of stock
options and/or warrants, and for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company’s Knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.


3.25           Internal Controls. The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company. The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(a) transactions are executed in accordance with management’s general or
specific authorizations, (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (c) access to assets is permitted only in accordance with
management’s general or specific authorization, and (d) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in Rules
13a-15(e) and 15d-15(e) of the Exchange Act) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company, including the Subsidiaries, is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company’s most recently filed periodic report under the Exchange Act,
as the case may be, is being prepared. The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of
December 31, 2012 (such date, the “Evaluation Date”) and concluded that such
controls and procedures are effective to ensure that material information
relating to the Company, including the Subsidiaries, is made known to certifying
officers in a timely, accurate and complete manner. Since the Evaluation Date,
there have been no significant changes in the Company’s internal controls (as
such term is defined in Item 308 of Regulation S-K) or, to the Company’s
Knowledge, in other factors that could significantly affect the Company’s
internal controls. The Company maintains and will continue to maintain a
standard system of accounting established and administered in accordance with
GAAP and the applicable requirements of the Exchange Act.


 
- 9 -

--------------------------------------------------------------------------------

 
 
3.26           Investment Company. The Company is not required to be registered
as, and is not an Affiliate of, and immediately following the Closing will not
be required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.


3.27           Compliance with Laws. The Company and each of its Subsidiaries is
in compliance in all material respects with all requirements imposed by law,
regulation or rule, whether foreign, federal, state or local, that are
applicable to it, its operations, or its properties and assets, including,
without limitation, applicable requirements of the Foreign Corrupt Practices Act
of 1977 (FCPA) (15 U.S.C. § 78dd-1, et seq.).


3.28           Disclosure. No representation or warranty of the Company or any
of its Subsidiaries contained in this Subscription Agreement and none of the
statements contained in any other document, certificate, report, financial
statement or written statement furnished to Investor by or on behalf of the
Company or any of its Subsidiaries pursuant to this Subscription Agreement
contains any untrue statement of a material fact or omits to state a material
fact (known to Company, in the case of any document not furnished by it)
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made. Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by the Company to be
reasonable at the time made.


4.           Representations and Warranties, Acknowledgement and Covenant of
Investor. Investor hereby makes the representations and warranties to the
Company that are set forth in this Article 4.


4.1           Authority; Enforceability. (a) Investor has full right, power and
authority to enter into this Subscription Agreement and to perform all of its
obligations hereunder; (b) this Subscription Agreement has been duly authorized
and executed by and constitutes a valid and binding agreement of Investor
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights and remedies of creditors generally and (c) the execution
and delivery of this Subscription Agreement and the consummation of the
transactions contemplated hereby do not conflict with or result in a breach of
(i) Investor’s certificate of formation or limited liability company agreement
(or other similar governing documents), or (ii) any material agreement or any
law or regulation to which Investor is a party or by which any of its property
or assets is bound.


 
- 10 -

--------------------------------------------------------------------------------

 
 
4.2           No Public Sale or Distribution. Investor is (a) acquiring the
Shares and the Warrants and (b) upon exercise of the Warrants will acquire the
Warrant Shares, in each case, for its own account and not with a view towards,
or for resale in connection with, the public sale or distribution thereof,
except pursuant to sales registered or exempted under the 1933 Act; provided,
however, that by making the representations herein, Investor does not agree to
hold any of the Securities for any minimum or other specific term and reserves
the right to dispose of the Securities at any time in accordance with or
pursuant to an effective registration statement or an exemption under the 1933
Act. Investor is acquiring the Securities hereunder in the ordinary course of
its business. Investor does not presently have any agreement or understanding,
directly or indirectly, with any Person to distribute any of the Securities.


4.3           Status. Investor is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D. Investor understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of Investor to
acquire the Securities.


4.4           Legend. Investor understands that the certificates or other
instruments representing the Shares, the Warrants and the Warrant Shares, until
such time as the resale of the Shares and the Warrant Shares have been
registered under the 1933 Act as contemplated by the Registration Rights
Agreement shall bear any legend as required by the ”blue sky” laws of any state
and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.


5.
Covenants.



5.1           Joint Covenants. Each party shall use its best efforts timely to
satisfy each of the covenants and conditions to be satisfied by it as provided
in Sections 7 and 8 of this Agreement.


5.2           Investor Covenants. Investor covenants that neither it nor any
person acting on its behalf or pursuant to any understanding with it will engage
in any transactions in the securities of the Company (including short sales)
prior to the time that the transactions contemplated by this Subscription
Agreement are publicly disclosed.


5.3           Company Covenants.


 (a)           Form D and Blue Sky. The Company agrees to file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to each Investor promptly after such filing. The Company, on or before
the Closing Date, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to Investor at the Closing pursuant to this Agreement under
applicable securities or ”Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to Investor on or prior to the Closing Date. The
Company shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or ”Blue Sky” laws of the states
of the United States following the Closing Date.


 
- 11 -

--------------------------------------------------------------------------------

 
 
 (b)           Reporting Status. Until the date on which Investor shall have
sold all the Shares and Warrant Shares and none of the Warrants is outstanding
(the ”Reporting Period”), the Company shall timely file all reports required to
be filed with the SEC pursuant to the 1934 Act and, until the later of (i) two
(2) years from the date hereof and (ii) such time as Investor owns less than an
aggregate of 5% of the Shares and/or Warrant Shares (after giving effect to any
stock splits, recapitalizations, reorganizations or similar events) the Company
shall not terminate its status as an issuer required to file reports under the
1934 Act even if the 1934 Act or the rules and regulations thereunder would
otherwise permit such termination.
 
 (c)           Financial Information. The Company agrees to send the following
to Investor during the Reporting Period unless the following are filed with the
SEC through EDGAR and are available to the public through the EDGAR system,
within one (1) Business Day after the filing thereof with the SEC: (i) a copy of
its Annual Reports on Form 10-K, its Quarterly Reports on Form 10-Q, any Current
Reports on Form 8-K and any registration statements (other than on Form S-8) or
amendments filed pursuant to the 1933 Act, (ii) on the same day as the release
thereof, facsimile or e-mailed copies of all press releases issued by the
Company or any of its Subsidiaries, and (iii) copies of any notices and other
information made available or given to the stockholders of the Company
generally, contemporaneously with the making available or giving thereof to the
stockholders. As used herein, ”Business Day” means any day other than Saturday,
Sunday or other day on which commercial banks in The City of New York are
authorized or required by law to remain closed.


 (d)           Listing. The Company shall promptly secure the listing of all of
the Registrable Securities (as defined in the Registration Rights Agreement)
upon each national securities exchange and automated quotation system, if any,
upon which the shares of Common Stock are then listed (subject to official
notice of issuance) and shall maintain, so long as any other shares of Common
Stock shall be so listed, such listing of all Registrable Securities from time
to time issuable under the terms of the Transaction Documents. Neither the
Company nor any of its Subsidiaries shall take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the OTCBB. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 5.3(d).


 (e)           Pledge of Securities. The Company acknowledges and agrees that
the Securities may be pledged by Investor in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Investor effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by an Investor.




 
- 12 -

--------------------------------------------------------------------------------

 
 
 (f)           Disclosure of Transactions and Other Material Information. The
Company shall, on or before 8:30 a.m., New York City Time, on the first Business
Day after the date of this Agreement, issue a press release (the “Press
Release”) reasonably acceptable to Investor disclosing all material terms of the
transactions contemplated hereby; provided, that no Press Release shall name
Investor or any of its members or affiliates, without the prior written consent
of Investor, which shall not be unreasonably withheld. No later than the fourth
Business Day following the Closing Date, the Company shall file a Current Report
on Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and attaching the
material Transaction Documents (including, without limitation, this Agreement,
the form of Warrant and the Registration Rights Agreement) as exhibits to such
filing (including all attachments, the “8-K Filing”). Subject to the foregoing,
neither the Company, its Subsidiaries nor Investor shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of Investor, to make any press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations, including the applicable rules and
regulations of the OTCBB (provided that in the case of clause (i) Investor shall
be consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
Investor, the Company shall not disclose the name of any Investor (or any of its
members or affiliates) in any filing, announcement, release or otherwise.
 
 (g)           Additional Registration Statements. Until the date that the
Registration Statement (as defined in the Registration Rights Agreement) is
first declared effective by the SEC (the “Effective Date”), the Company will not
file a registration statement under the 1933 Act relating to securities that are
not the Securities, except for any Form S-8.


 (h)           Reservation of Shares. The Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance from and after the Closing Date, no less than the maximum number of
shares of Common Stock issuable upon exercise of the Warrants including any
indeterminate number of shares issuable pursuant to the provisions thereof
(without taking into account any limitations on the exercise of the Warrants set
forth in the Warrants).


6.
TRANSFER RESTRICTIONS; TRANSFER AGENT INSTRUCTIONS.



6.1           Transfer Restrictions. The legend set forth in Section 4.4 shall
be removed and the Company shall issue a certificate without such legend or any
other legend to the holder of the applicable Securities upon which it is
stamped, if (a) such Securities are registered for resale under the 1933 Act,
(b) in connection with a sale, assignment or other transfer, such holder
provides the Company with an opinion of counsel, in a form reasonably acceptable
to the Company, to the effect that such sale, assignment or transfer of such
Securities may be made without registration under the applicable requirements of
the 1933 Act, or (c) such holder provides the Company with reasonable assurance
that such Securities can be sold, assigned or transferred pursuant to Rule 144.
The Company shall cause Company Counsel (as later defined) to issue a legal
opinion to the Company’s transfer agent on the Effective Date. Following the
Effective Date or at such earlier time as a legend is no longer required for
certain Securities, the Company will no later than three Business Days following
the delivery by a Investor to the Company or the Company’s transfer agent of a
legended certificate representing such Securities, deliver or cause to be
delivered to Investor a certificate representing such Securities that is free
from all restrictive and other legends. Following the Effective Date and upon
the delivery to any Investor of any certificate representing Securities that is
free from all restrictive and other legends, Investor agrees that any sale of
such Securities shall be made pursuant to the Registration Statement and in
accordance with the plan of distribution described therein or pursuant to an
available exemption from the registration requirements of the 1933 Act. The
Company may not make any notation on its records or give instructions to any
transfer agent of the Company that enlarge the restrictions on transfer set
forth in Section 4.4.


 
- 13 -

--------------------------------------------------------------------------------

 
 
6.2           Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of Investor or its
respective nominee(s), for the Warrant Shares in such amounts as specified from
time to time by each Investor to the Company upon exercise of the Warrants (the
“Irrevocable Transfer Agent Instructions”). The Company represents and warrants
that no instruction other than the Irrevocable Transfer Agent Instructions
referred to in this Section 6.2, and stop transfer instructions to give effect
to Section 4.4 hereof, will be given by the Company to its transfer agent with
respect to the Securities, and that the Securities shall otherwise be freely
transferable on the books and records of the Company, as and to the extent
provided in this Agreement and the other Transaction Documents. If a Investor
effects a sale, assignment or transfer of the Securities, the Company shall
permit the transfer and shall promptly instruct its transfer agent to issue one
or more certificates or credit shares to the applicable balance accounts at DTC
in such name and in such denominations as specified by Investor to effect such
sale, transfer or assignment. In the event that such sale, assignment or
transfer involves Warrant Shares sold, assigned or transferred pursuant to an
effective registration statement or pursuant to Rule 144, the transfer agent
shall issue such Securities to Investor, assignee or transferee, as the case may
be, without any restrictive legend.


6.3           Breach. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to Investor. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Article 6 will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Article 6, that
Investor shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.


6.4           Additional Relief. If the Company shall fail for any reason or for
no reason to issue to Investor unlegended certificates within three (3) Business
Days of receipt of documents necessary for the removal of legend set forth above
(the “Deadline Date”), then, in addition to all other remedies available to
Investor, if on or after the Business Day immediately following such three
Business Day period, Investor purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
holder of shares of Common Stock that Investor anticipated receiving from the
Company (a “Buy-In”), then the Company shall, within five (5) Business Days
after Investor’s request, promptly honor its obligation to deliver to Investor a
certificate or certificates representing such shares of Common Stock and pay
cash to Investor in an amount equal to the excess (if any) of Investor’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock purchased in such Buy-In over the product of (A) such number of
shares of Common Stock, times (B) the Closing Bid Price on the Deadline Date. In
addition, if within three Business Days of delivery of such certificate or
certificates to Investor, Investor shall sell shares of Common Stock represented
by such certificate or certificates at a price per share less than the Closing
Bid Price on the Deadline Date, the Company shall pay cash to Investor in an
amount equal to the excess of such Closing Bid Price times the number of shares
so sold over Investor’s total proceeds (less brokerage commissions, if any) from
the sale of such shares. Notwithstanding the foregoing, in the event the Company
fails to honor its obligation to deliver Investor a certificate or certificates
representing such shares of Common Stock within such five (5) Business Day
period, the Company shall pay cash to Investor in an amount equal to (i)
Investor’s total purchase price (including brokerage commissions, if any) for
the shares of Common Stock so purchased in such Buy-In less (ii) any payments
previously made by the Company to Investor pursuant to the first sentence of
this Section 6.4, at which point the Company’s obligation to deliver such
certificate (and to issue such shares of Common Stock) shall terminate. “Closing
Bid Price” means, for any security as of any date, the last closing price for
such security on the OTCBB, as reported by Bloomberg, or, if the OTCBB begins to
operate on an extended hours basis and does not designate the closing bid price
then the last bid price of such security prior to 4:00 p.m., New York Time, as
reported by Bloomberg, or, if the OTCBB is not the principal securities exchange
or trading market for such security, the last closing price of such security on
the principal securities exchange or trading market where such security is
listed or traded as reported by Bloomberg, or if the foregoing do not apply, the
last closing price of such security in the over-the-counter market on the
electronic bulletin board for such security as reported by Bloomberg, or, if no
closing bid price is reported for such security by Bloomberg, the average of the
bid prices of any market makers for such security as reported in the “pink
sheets” by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.). If
the Closing Bid Price cannot be calculated for a security on a particular date
on any of the foregoing bases, the Closing Bid Price of such security on such
date shall be the fair market value as mutually determined by the Company and
the holder. If the Company and the holder are unable to agree upon the fair
market value of such security, then such dispute shall be resolved pursuant to
Section 13 of the Warrants. All such determinations to be appropriately adjusted
for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
7.
CONDITIONS TO THE COMPANY’S OBLIGATIONS HEREUNDER.



7.1          The obligation of the Company hereunder to issue and sell the
Shares and the related Warrants to each Investor at the Closing is subject to
the satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Investor with prior written notice thereof:


 (a)           Investor shall have executed each of the Transaction Documents to
which it is a party and delivered the same to the Company.


 (b)           Investor shall have delivered to the Company and the Escrow Agent
written instructions to disburse the Purchase Price for the Shares and the
related Warrants being purchased by Investor at the Closing by wire transfer of
immediately available funds pursuant to the wire instructions provided by the
Company.


 (c)           The representations and warranties of each Investor shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date), and each Investor shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by each Investor at or prior to the Closing Date.


8.
CONDITIONS TO INVESTOR’S OBLIGATIONS HEREUNDER.



8.1          The obligation of each Investor hereunder to purchase the Shares
and the related Warrants at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for each Investor’s sole benefit and may be waived by
Investor at any time in its sole discretion by providing the Company with prior
written notice thereof:


 (a)           The Company shall have executed (or caused to be executed) and
delivered to Investor (i) each of the Transaction Documents by the Company and
each of the other parties thereto (other than the Investor) and (ii) the
Warrants (in such amounts as Investor shall request) being purchased by Investor
at the Closing pursuant to this Agreement, and shall have irrevocably instructed
the Transfer Agent to deliver the Shares (in such amounts as Investor shall
request) as provided for herein.


 
- 15 -

--------------------------------------------------------------------------------

 
 
 (b)           Investor shall have executed each of the Transaction Documents to
which it is a party and delivered the same to the Company.


 (c)           Such Investor shall have received the opinion of Carlton Fields,
P.A., the Company’s outside counsel (the “Company Counsel”), dated as of the
Closing Date, in substantially the form of Exhibit F attached hereto.


 (d)           The Company shall have delivered to Investor a certificate
evidencing the formation and good standing of the Company and each of its
Subsidiaries in such entity’s jurisdiction of formation issued by the Secretary
of State (or comparable office) of such jurisdiction, as of a date within 10
days of the Closing Date.


 (e)           The Company shall have delivered evidence of the action of its
board of directors and shareholders approving (as applicable) the transactions
contemplated by the Transaction Documents including, but not limited to, the
election of the Investor’s designee to the Company’s board of directors as
required under the Voting Agreement.


 (f)           The representations and warranties of the Company shall be true
and correct in all material respects as of the date when made and as of the
Closing Date (except such representations and warranties that are qualified by
materiality, which shall be true and correct in all respects) as though made at
that time (except for representations and warranties that speak as of a specific
date) and the Company shall have performed, satisfied and complied in all
respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to the Closing Date.


 (g)           The Common Stock (i) shall be designated for quotation or listed
on the OTCBB and (ii) shall not have been suspended, as of the Closing Date, by
the SEC or the OTCBB from trading on the OTCBB nor shall suspension by the SEC
or the OTCBB have been threatened, as of the Closing Date, either (A) in writing
by the SEC or the OTCBB or (B) by falling below the minimum listing maintenance
requirements of the OTCBB.


 (h)           The Company shall have obtained all governmental, regulatory or
third party licenses, waivers, consents and approvals, if any, necessary for the
sale of the Shares and the Warrants.


 (i)           No proceeding shall have been commenced on any grounds to
restrain, enjoin or hinder the consummation of the transactions contemplated by
this Agreement and no law shall have been enacted or promulgated by any
governmental authority that prohibits the consummation of the transactions
contemplated by this Agreement.


 (j)           The Company shall have delivered to Investor, a summary of the
capitalization of the Company, on a fully diluted basis, immediately preceding
and following the closing of the Company’s aggregate fundraising (from all
sources) related to the Transaction Documents.


 (k)           The Company shall have delivered to Investor the form of 8-K
proposed to be filed in connection with the transactions contemplated by this
Agreement.


 (l)           No event, circumstances or fact shall have occurred that has had
or could reasonably be expected to have a material adverse effect on the
business, assets, properties or condition (financial or otherwise) of the
Company and any of its Subsidiaries.


 
- 16 -

--------------------------------------------------------------------------------

 
 
 (m)           The Company shall have raised at least $2,000,000 in gross
proceeds from the simultaneous private sale of Common Stock and Warrants
(including amounts invested by Investor through the Escrow Agreement), in each
case at the same price, and the Company shall have satisfied the other
requirements of the Escrow Agreement.


 (n)           The Company shall have delivered to Investor such other documents
relating to the transactions contemplated by this Agreement as Investor or its
counsel may reasonably request.


9.
Termination.



In the event that the Closing shall not have occurred with respect to Investor
on or before thirty (30) days from the date hereof due to the Company’s or
Investor’s failure to satisfy the conditions set forth in Sections 7 and 8 above
(and the nonbreaching party’s failure to waive such unsatisfied condition(s)),
the nonbreaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date without
liability of any party to any other party. In the event of any termination of
this Agreement, other than arising out of Investor’s failure to satisfy the
conditions set forth in Section 7, the Company shall bear all Expenses (as later
defined) of Investor in an amount, as incurred by Investor, up to fifty thousand
dollars ($50,000).


10.
Miscellaneous.



10.1        This Subscription Agreement constitutes the entire understanding and
agreement between the parties with respect to its subject matter and there are
no agreements or understandings with respect to the subject matter hereof which
are not contained in this Subscription Agreement. This Subscription Agreement
may be modified only in writing signed by the parties hereto. The Company
represents and warrants that it is not entering into any subscription agreement
or securities purchase agreement with any other investor concurrently with this
Subscription Agreement that contains terms more advantageous to such other
investor than the terms of this Subscription Agreement are to Investor. This
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns, including any purchasers of the Shares
or the Warrants. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of Investor, including
by merger or consolidation. Investor may assign some or all of its rights
hereunder in connection with transfer of any of its Securities without the
consent of the Company, in which event such assignee shall be deemed to be
Investor hereunder with respect to such assigned rights.


10.2        Each party hereto shall bear all fees and expenses incurred by such
party in connection with, relating to or arising out of the negotiation,
preparation, execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement, including
financial advisors’, attorneys’, accountants’ and other professional fees and
expenses in connection with the transactions contemplated in this Agreement and
the other Transaction Documents (the “Expenses”); provided; however, that the
Company shall bear all such reasonable fees and expenses of Investor in an
amount, as incurred by Investor, up to fifty thousand dollars ($50,000) which
shall be deducted out of the proceeds in the Investor’s investment.


10.3        All representations, warranties, and agreements of the Company
herein shall survive delivery of, and payment for, the Shares hereunder.
 
10.4        This Subscription Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart. Execution may be made by delivery of
a facsimile or PDF.


 
- 17 -

--------------------------------------------------------------------------------

 
 
10.5        The provisions of this Subscription Agreement are severable and, in
the event that any court or officials of any regulatory agency of competent
jurisdiction shall determine that any one or more of the provisions or part of
the provisions contained in this Subscription Agreement shall, for any reason,
be held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision or part of a
provision of this Subscription Agreement and this Subscription Agreement shall
be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible, so long as such construction does not materially adversely affect the
economic rights of either party hereto.


10.6        The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.


10.7        All communications hereunder shall be in writing and shall be
mailed, hand delivered, sent by a recognized overnight courier service such as
FedEx, or sent via facsimile and confirmed by letter, to the party to whom it is
addressed at the following addresses or such other address as such party may
advise the other in writing:


To the Company: as set forth on the signature page hereto.


To Investor: as set forth on the signature page hereto.


All notices hereunder shall be effective upon receipt by the party to which it
is addressed.


10.8        This Subscription Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. To the extent determined by such court, the
prevailing party shall reimburse the other party for any reasonable legal fees
and disbursements incurred in enforcement of, or protection of any of its rights
under this Subscription Agreement.


[Signature Pages Follow.]


 
- 18 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Subscription Agreement
effective as of the date first written above.
 

The Company: TRUNITY HOLDINGS, INC.         By:       Name: Terry Anderton  
Title: Chairman and CEO

 
Address for Notice:


Trunity Holdings, Inc.

15 Green Street

Newburyport, MA 01950
Attention: Terry Anderton, CEO
Fax: (603) 218-6006


With a copy to (which shall not constitute notice):


Robert B. Macaulay, Esq.

Carlton Fields, P.A.

Miami Tower
100 SE Second Street, Suite 4200
Miami, FL 33131

Fax: (305) 530-0055
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 

    INVESTOR:             (Print Name of Investor)             Number of Shares:
  By:                      Name:                Purchase Price per Share: $0.40
  Its:       

 
Name and address in which the Shares should be registered:
 

Name:                    Address:       

 
Address for Notice:


Pan-African Investment Company, LLC

52 Vanderbilt Avenue, Suite 401

New York, NY 10017

Facsimile:    (212) 425-4199 Attention:   Dana M. Reed, Co-CEO

 
With a copy (which shall not constitute notice) to:


Reed Smith, LLP

599 Lexington Avenue, 22nd Floor

New York, New York 10022

Telephone:     (212) 549-0378 Facsimile:   (212) 521-5450 Attention:  Yvan
Claude Pierre, Esq.

 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 

 
Please see attached.
 
 
A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 

 
Please see attached.
 
 
B-1

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 

 
Please see attached.
 
 
C-1

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 

 
Please see attached.
 
 
D-1

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 

 
Please see attached.
 
 
E-1

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 

 
Please see attached.
 
F-1

--------------------------------------------------------------------------------
